DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                         ILEANA MOREJON,
                             Appellee.

                              No. 4D13-2869

                              [April 1, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marc Gold, Judge; L.T. Case No. 12-12562 CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Emily Ross-
Booker, Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Melanie Dale Surber,
Assistant Public Defender, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.   See S.J.C. v. State, 906 So. 2d 1115, 1117 (Fla. 2d DCA
2005).

DAMOORGIAN, C.J., TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.